 NATIONAL SEAL DIV. OF FEDERAL-MOGUL619National Seal Division of Federal-Mogul CorporationandInternationalUnion of District 50, UnitedMineWorkers of America,Petitioner.Case8-RC-7331June 12, 1969DECISION ON REVIEW AND ORDERBy MEMBERSFANNING, JENKINS AND ZAGORIAOn December 31, 1968,the Regional Director forRegion 8 issued a Decision and Direction ofElectioninwhichhefoundtheexistingcollective-bargainingagreementbetweentheEmployer and the Intervenor'not to be a bar on theground that its union-security provisions failed toprovidetherequisite30-daygraceperiodtononmember incumbent employees and/or newemployees following its execution date.Thereafter,in accordance with Section 102.67 of the NationalLaborRelationsBoardRules and Regulations,Series8,asamended,theEmployer and theIntervenor filed timely requests for review on thegrounds,interalia,that the Regional DirectorerroneouslyfailedtoapplyParagonProductsCorporation,134NLRB662,andmisappliedStandardMolding Corporation,137NLRB 1515.The Intervenoralso requested oral argument. OnJanuary 30,1969, the Regional Director,in responseto matters raised in the requests for review, issued aSupplementalDecisionOn Reconsiderationmorefully explicating his reasons for concluding that thecontract was not a bar.Thereafter,the Employerfiled a supplemental request for review incorporatingtherein its on inal request for review.The Board, bytelegraphOrder dated March 6,1969, granted therequests for review and stayed the election. ThePetitioner and the Intervenor filed briefs on review.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review,including the requests for review and the briefs,' andmakes the following findings:The petition herein was filed on November 13,1968, for a unit of all production and maintenanceemployees employed by the Employer at its VanWert,Ohio factory.TheEmployer and theIntervenor contended that the petition was barred bytheirmost recent collective-bargaining agreement3which byits terms was made and entered into onMay 20,1968,' effective from May 20,1968 throughJuly 31, 1970, butnotmemorialized in a signedformaldocumentuntilJune10,1968.'ThePetitioner asserted that the agreement was not a barbecause the union-securityprovisions failed toaccord nonmember incumbent employees and newhires the 30-day grace period required by law forobtainingunionmembership subsequent to theexecution date of the agreement.The RegionalDirector concluded that the difference between theeffective date of the agreement and the date onwhich it was signed made the contract retroactivelyeffective and rendered the union-security provisions"incapableofa lawful interpretation"underStandardMolding.TheEmployerandtheIntervenor contend,interalia,that he erred infindingthe contract to be retroactively effective.Wefind merit in this contention.InStandardMolding theBoard found that thecontract involved showed on its face that it wasretroactively effective.In the instant case,it is clearfrom the terms of the contract itself that it wasmade and entered into on May 20, 1968, that it waseffective on that date,and that the formal writtenagreement was signed by the parties on June 10,1968. In these circumstances,we conclude that thecontract was not retroactively effective. Accordingly,the case ofStandard Moldingis inapplicable. As theunion-securityprovisionof the contract is notclearlyunlawful on its face,we find that thecontractmay operate to bar the instant petitionwhich was untimely filed after its execution date.'Accordingly,we shall dismissthe petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.'UnitedRubber,Cork,Linoleum and PlasticWorkers of America,AFL-CIO, CLC and its Local Union No. 426, United Rubber, Cork,Linoleum and Plastic Workers of America,AFL-CIO.'As the parties'requests for review and briefs,and the record adequatelypresent the issues under review,and the positions of the parties, theIntervenor's request for oral argument is hereby denied.'The previous contract extended from May 1, 1966 until April 30, 1968.The 48-page printed document states in a preamble"Agreement"section:"This Agreement made and entered into this 20th day of May,1968, by and between the Van Wert,Ohio,Plant of the National SealDivision of Federal-Mogul Corporation,hereinafter referred to as the'Company',and Local No.462,UnitedRubber,Cork, Linoleum andPlasticWorkers of America,hereinafter referred to as the'Union: "'The following appears before the signatures of the parties. "INWITNESS WHEREOF,the parties have hereunto set their hands this10th day of June, 1968."'ParagonProducts Corporation, supra176 NLRB No. 87